NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                         FEB 04 2016

                             FOR THE NINTH CIRCUIT                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                        No. 15-30015

                Plaintiff - Appellee,            D.C. No. 9:14-cr-00012-DWM-1

 v.
                                                 MEMORANDUM*
TIMOTHY JAMES PULLIAM,

                Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                  Donald W. Molloy, Senior District Judge, Presiding

                             Submitted February 1, 2016**
                                 Seattle, Washington

Before:         KOZINSKI and O’SCANNLAIN, Circuit Judges, and ORRICK,***
                District Judge.

      AFFIRMED for the reasons stated by the district court.



          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
           The Honorable William Horsley Orrick III, District Judge for the U.S.
District Court for the Northern District of California, sitting by designation.